IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NINO CHET TARTARINI,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3753

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 26, 2016.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Rick A. Sichta, Susanne K. Sichta, and Joe Hamrick of The Sichta Firm, LLC,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate, Bureau Chief, Criminal
Appeals, and Jillian H. Reding, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.